DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710081901.1, filed on February 15, 2017.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/07/2019 and 01/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson (US-6109009-A).

Regarding claim 1, Benson teaches a self-moving device, moving and working in a working region (see Benson, Abstract, figure 1, regarding an electric greens mower, an example of a self-moving device, capable of moving and working (mowing) in a working region, the greens (of a golf course), “with the ability to maintain a constant speed on inclines and declines.”), and comprising: a housing (see Benson, figure 1, paragraphs 2 and 5, regarding enclosure 110 (housing) of mower 10 hosting the traction speed controller system 90); a movement module, mounted at the housing, and driven by a drive motor to enable the self-moving device to move (see Benson, figure 1, paragraphs 2-5, regarding powertrain (movement module) components wheels 20, 21, and 22, drive motor 30, battery set 40, and axle 32); a control module, controlling movement and working of the self-moving device (see Benson, figures 1 and 2, paragraphs 2, 5-6, and 8, regarding traction speed control system 90 and controller 100, controlling movement of mower 10 (self-moving device); and a detection unit, electrically connected to the control module, and detecting a movement and/or status parameter of the self-moving device, wherein when the detection unit detects that the movement and/or status parameter of the self- moving device satisfies a preset condition, the control module alternately decreases and (see Benson, figures 1 and 2, paragraphs 2, 5-6, 8, and 12-13, regarding tachometer 190, an example of a detection unit,  “provides information relating to the rotational speed of the armature of the motor 30 to the controller 100. Voltage is supplied to the tachometer 190 through lines 192 and 194, and the tachometer provides information to the controller along (electrical) input line 196”, with “controller 100 … automatically adjust operation of the motor 30 so that it is in electrical balance and maintains a constant speed +/- 0.5 mph”, an example of a preset condition/range).

Regarding claim 2, Benson teaches the self-moving device according to claim 1, including wherein the movement and/or status parameter of the self-moving device comprises the speed or acceleration of the movement of the self-moving device, and the preset condition is that the speed or acceleration of the movement of the self-moving device is greater than or equal to a first threshold (see Benson, figures 1 and 2, paragraphs 2, 5-6, 8, and 12-13, regarding tachometer 190, capable of providing status parameter of speed of mower 10 (self-moving device),  with movement (adjustments) predicated on, for example, to decelerate when the speed is greater than 4 mph + 0.5 mph, the upper range (first) threshold, as a preset condition).

Regarding claim 3, Benson teaches the self-moving device according to claim 1, including wherein the movement and/or status parameter of the self-moving device (see Benson, figures 1 and 2, paragraphs 2, 5-6, 8, and 12-13, regarding tachometer 190, capable of providing status parameter of speed of mower 10 (self-moving device), that it was well-known by those skilled in the art at time of applicant’s filing that under the principles of Newtonian physics (classical mechanics), both speed and acceleration, can be quantitatively correlated to changes in decline (downward tilt) angle such that a (preset) angle value may be determined based on the weight of the self-moving device and a movement (speed change) would indicate the incline angle amount exceeds (is greater than) the preset angle value).

Regarding claim 4, Benson teaches the self-moving device according to claim 1, including wherein the detection unit comprises at least one of an accelerometer, a tachometer, an inclinometer, and a gyroscope (see Benson, figures 1 and 2, paragraphs 2, 5-6, 8, and 12-13, regarding tachometer 190, an example of a detection unit).

Regarding claim 5, Benson teaches the self-moving device according to claim 1, including wherein the control module alternately decreases and increases a working current of the drive motor to alternately decrease and increase the acceleration of the movement of the self-moving device (see Benson, figures 1 and 2, paragraphs 2, 5-6, 8, and 24, regarding “the motor controller 100 provides for constant speed either when traveling on an incline or a decline”, when “operating the mower 10 on an incline, the field (working) current on lines 406 and 408 is decreased” and  when “operating the mower 10 on a decline, the speed will also be constant. By its nature the shunt motor 30 will try to maintain a constant speed downhill. This characteristic, however, is enhanced because the controller 100 increases the field strength (working current) on lines 406 and 408 to the motor 30”).

Regarding claim 6, Benson teaches the self-moving device according to claim 5, including wherein that the control module alternately reduces and increases a working current of the drive motor comprises alternately switching off and on the working current of the drive motor (see Benson, figures 1 and 2, paragraphs 2, 4-6, 8, and 24, regarding electric drive motor 30, where “The motor is preferably a separately excited DC shunt motor”, that it was well-known by those skilled in the art at time of applicant’s filing that pulse-width modulation (PWM) can be used for speed control of DC motors and works by switching off and on power (working current) to DC drive motors).

Regarding claim 7, Benson teaches the self-moving device according to claim 1, including an automatic working system, comprising the self-moving device according to claim 1 (see Benson, Abstract, figure 1, regarding an electric greens mower, an example of a self-moving device, capable of moving and working (mowing) in a working region, the greens (of a golf course), “with the ability to maintain a constant speed on inclines and declines.”, also an example of an automatic working system capable of automating speed control throughout the greens terrain by maintaining constant cruising (working) speed.

Regarding claims 8-10, and 12-13, independent claim 8 is the identical control method performed by the self-moving device of independent claim 1, and similarly, dependent claims 9-10, and 12-13 of independent claim 8 are also identical methods corresponding to dependent claims 2-3 and 5-6 of independent claim 1, therefore claims 8-10, and 12-13 are also rejected under 35 U.S.C. 102(a)(1) for the same respective rationale as claims 1-3, and 5-6.

Regarding claim 11, Benson teaches the control method of the self-moving device according to claim 8, including wherein the keeping a speed of the movement of the self-moving device in a preset range comprises: controlling the speed of the movement of the self-moving device to be less than or equal to a preset speed value (see Benson, figures 1 and 2, paragraphs 2, 5-6, 8, and 12-13, regarding tachometer 190, capable of providing status parameter of speed of mower 10 (self-moving device),  with movement (adjustments) predicated on, for example, to accelerate when the speed is less than 4 mph - 0.5 mph, a preset speed value and the lower (threshold) range of a preset range).

Regarding claim 14, Benson teaches the control method of the self-moving device according to claim 8, including wherein the step of alternately decreasing and increasing an acceleration of the movement of the self-moving device comprises: (see Benson, figures 1 and 2, paragraphs 2, 5-6, 8, and 12-13, regarding tachometer 190, capable of providing status parameter of speed of mower 10 (self-moving device),  with movement (adjustments) predicated on, for example, to accelerate when the speed is less than 4 mph - 0.5 mph, a second (lower) threshold that is less than a first (higher) threshold of 4 mph + 0.5 mph of a preset range).

Regarding claim 15, Benson teaches a self-moving device, moving and working in a working region (see Benson, Abstract, figure 1, regarding an electric greens mower, an example of a self-moving device, capable of moving and working (mowing) in a working region, the greens (of a golf course), “with the ability to maintain a constant speed on inclines and declines.”), and comprising: a housing (see Benson, figure 1, paragraphs 2 and 5, regarding enclosure 110 (housing) of mower 10 hosting the traction speed controller system 90); a movement module, mounted at the housing, and driven by a drive motor to enable the self-moving device to move (see Benson, figure 1, paragraphs 2-5, regarding powertrain (movement module) components wheels 20, 21, and 22, drive motor 30, battery set 40, and axle 32); a control module, controlling movement and working of the self-moving device (see Benson, figures 1 and 2, paragraphs 2, 5-6, and 8, regarding traction speed control system 90 and controller 100, controlling movement of mower 10 (self-moving device); and a detection unit, electrically connected to the control module, and detecting a movement and/or status parameter of the self-moving device, wherein when the detection unit detects that the movement and/or status parameter of the self- moving device satisfies a preset condition, the control module controls the self-moving device to intermittently brake (see Benson, figures 1 and 2, paragraphs 2, 5-6, 8, 12-13 and 23, regarding tachometer 190, an example of a detection unit,  “provides information relating to the rotational speed of the armature of the motor 30 to the controller 100. Voltage is supplied to the tachometer 190 through lines 192 and 194, and the tachometer provides information to the controller along (electrical) input line 196”, with “controller 100 … automatically adjust operation of the motor 30 so that it is in electrical balance and maintains a constant speed +/- 0.5 mph”, for example, when a reduction in speed is needed, a “Regenerative braking initiates a plugging signal by reversing the motor field. Plugging slows the vehicle to a stop when reversing the motor 30 by providing a small amount of retarding torque for deceleration”, effectively controlling (a reduction) in movement by braking (intermittently)).

Regarding claim 16, independent claim 16 is the identical control method performed by the self-moving device of independent claim 15, therefore claim 16 is also rejected under 35 U.S.C. 102(a)(1) for the same respective rationale as claim 15.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/P.Y.N./Examiner, Art Unit 3661

June 18, 2021
                                                                                                                                                                                                   
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661